*988
ORDER

PER CURIAM.
AND NOW, this 16th day of July, 2014, the Petition for Allowance of Appeal is GRANTED LIMITED TO the issues set forth below. Allocatur is DENIED as to all remaining issues. The issues, as stated by petitioner, are:
(1) Does the Commonwealth Court’s Opinion requiring payment of UC benefits conflict with previous appellate opinions mandating denial of either UC or WC benefits to persons serving criminal sentences in less than full confinement?
(2) Did the Commonwealth Court improperly exempt Claimant from the incarceration disqualification under the [UC] Law by erroneously applying the holdings of this Court on house arrest in other contexts?